Citation Nr: 1543258	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-27 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to an increased initial rating for diabetes mellitus (diabetes) with bilateral lower extremity peripheral neuropathy, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected PTSD and diabetes with peripheral neuropathy.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetes and denied the Veteran's claim for an increased rating for PTSD.  Thereafter, in a September 2012 rating decision the RO assigned a 30 percent rating for PTSD.

The Veteran was represented by a private attorney during the course of the appeal.  However, prior to the certification of the appeal by the RO, the private attorney withdrew representation.  In August 2015 the Board sent the Veteran a letter notifying him of his right to appoint a new representative.  The Veteran has          not submitted a new VA Form 21-22 or VA Form 21-22a appointing a new representative.  As such, the Board recognizes the Veteran as currently unrepresented.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence reasonably raises a claim for TDIU pursuant to the holding in Rice and added that issue to the cover page. 

For the reasons explained below, the issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A diagnosed heart disability has not been shown during the course of the appeal.

2.  For the entire period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  The Veteran's diabetes mellitus requires an oral hypoglycemic agent, but does not require avoidance of strenuous occupational and recreational activities, with bilateral lower extremity peripheral neuropathy that is manifested by no more than mild incomplete paralysis in the superficial peroneal, saphenous, and sural nerves.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.119, Diagnostic Code 7913, 4.124a, Diagnostic Codes 8522, 8527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Additionally, several VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a    period of war, or during peacetime service after December 31, 1946, and manifests cardiovascular disease to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred     in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran may be entitled to a presumption of service connection if he is diagnosed with ischemic heart disease, or other enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during the prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).

The Veteran contends that he has developed a heart disability due to his exposure to herbicides in Vietnam.

The record does not contain any complaints of or treatment for a heart disability.    In this regard, the Veteran was afforded a VA ischemic heart disease (IHD) examination in August 2011.  As noted in the disability benefits questionnaire,   IHD includes but is not limited to a number of current and historical cardiac problems.  Nevertheless, after examining the Veteran and the medical evidence of record, including electrocardiogram readings, the examiner opined that the Veteran did not have IHD.  In fact, the Veteran denied having any symptoms of heart disease in conjunction with physical exertion.  Moreover, there was no evidence of cardiac hypertrophy or dilation.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Although the Veteran has claimed a heart disability related to his acknowledged exposure to herbicides, in the absence of competent evidence showing a current diagnosis of a heart disability, service connection for a heart disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a heart disability is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  PTSD

Service connection for PTSD was established in a 1988 rating decision.  He filed the instant claim for an increased rating in January 2011.

During the period on appeal the Veteran's PTSD has been rated as 30 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant criteria are as follows.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  
After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted.

During the period on appeal, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included depression, anxiety, nightmares, flashbacks, exaggerated startle response, sleep impairment, with blunted affect, and poor insight and judgment.  In this regard, the Board notes that the Veteran has repeatedly declined PTSD treatment stating in June 2012 "that won't happen, I do drugs, I'm a drug dealer[.]"  During a primary care visit in March 2011, the Veteran denied symptoms of depression, anxiety, flashbacks, or other PTSD symptoms.  

An August 2012 examiner found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  While the Veteran was also diagnosed with amphetamine abuse at the examination, the examiner reported that it was possible to differentiate the symptoms between the two diagnoses and that the substance abuse was not related to the Veteran's PTSD.  Specifically, the symptoms of re-experiencing, avoidance, and hyperarousal were attributed to the Veteran's PTSD.  The examiner further noted that as the Veteran only reported occasional amphetamine abuse, it was unlikely that it impacted his social functioning, although the examiner noted it might impact his judgment.  Regarding his personal relationships, the Veteran reported that he did not get along well with his roommate due to the roommate's "mental problem" and that he did not speak to his two children.  However, the Veteran reported having a lot of friends and noted socializing on a regular basis.  He also noted enjoying arts and crafts.  The Veteran indicated that he had retired 10 years prior to the examination due to his diabetes.  When asked to describe his current symptoms the Veteran reported anxiety depression, and flashbacks.  He also indicated that he avoided loud noises and that he had an exaggerated startle response.  Ultimately, the examiner assigned a GAF score of 50.

The Board finds that during the entire period on appeal the Veteran's PTSD  most closely approximates the currently assigned 30 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during the time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  Indeed, the Veteran noted that he had a lot of friends and socialized frequently.  Moreover, while he reported being unemployed, he attributed this to his diabetes, not to his PTSD symptoms.  In this regard, the Board also notes that while the Veteran denied being employed at the time of the examination, as noted above he reported being a drug dealer in June 2012 and in March 2010 he reported that he was a methamphetamine dealer and that selling drugs is "how [he made his] house payment."  Furthermore, the symptoms the Veteran described to the VA examiner including sleep impairment, anxiety, and mild memory loss, are contemplated by the 30 percent rating criteria.  While some of the Veteran's symptoms during that time period are not specifically enumerated in those criteria, the Board finds that based on the Veteran's overall mental health picture as evidence during the VA examination, they were in keeping with a 30 percent rating, especially considering that the examiner found that based on the Veteran's own reports, his substance abuse was unrelated to his PTSD.

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to a higher rating, concludes that the findings during medical evaluation are more probative than the Veteran's lay assertions to that effect.  As the Veteran has repeatedly declined regular treatment for his PTSD, the Board has relied heavily on the VA examination, which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examination showing limitation of function that more nearly approximate the criteria for a 30 percent evaluation.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 30 percent for PTSD is denied.

	B.  Diabetes 

The Veteran contends that an initial rating in excess of 20 percent is warranted 
for his diabetes mellitus.  Following a review of the record, the Board finds that a rating in excess of 20 percent for diabetes is not warranted at any point during the pendency of the appeal.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, in order to warrant a higher 40 percent disability rating, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher ratings include the requirements for the 40 percent rating plus additional symptomatology.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).   

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

A review of the record shows that, while the Veteran's diabetes requires oral hypoglycemic agents and a restricted diet has been recommended, regulation of activities is not medically necessary to warrant a rating in excess of 20 percent.  Camacho, 21 Vet. App. 366-67.  In this regard, a VA examiner in August 2011 specifically noted that the Veteran's diabetes mellitus does not require regulation   of activities.

Ongoing treatment records and other VA examination reports support the VA examiner's findings, as there is no indication that the Veteran has ever been instructed to avoid physical activities by a medical professional.  For example, during an August 2011 VA heart examination, it was noted that the Veteran was capable of various forms of exercise without difficulty.  While the Veteran did report that his diabetic peripheral neuropathy of the bilateral lower extremities impedes his ability to stand or walk for long periods, there is no indication that he cannot stand or work for reduced periods, nor is there evidence that the Veteran has been instructed not to do so. 

Also probative is the fact that, even at times when the Veteran's diabetes mellitus was noted to be uncontrolled, the Veteran was not instructed to avoid physical activity.  In fact, in December 2013 when the Veteran's diabetes was noted to be uncontrolled, the Veteran refused insulin and was still not advised to restrict his physical activity.  Indeed, the Veteran was routinely educated on compliance with a restricted diet and with his blood sugar readings but he was ambivalent to such advice, routinely reporting that he does not check his blood sugars because "it will be high from the drugs..."  

The Board also notes that during the August 2011 examination the Veteran denied episodes of hypoglycemia or hospitalizations for his diabetes.  He also reported that he only sees his VA doctor for diabetes less than twice a month.  The VA treatment records support these findings.

To the extent the Veteran asserts that the severity of his diabetes warrants a higher rating, the Board concludes that the findings in the medical evidence, including the examination report and VA treatment records, are of greater probative value than the Veteran's allegations.  Those findings show that the Veteran's diabetes mellitus, does not require regulation of activities and that the Veteran's current symptoms could be improved if the Veteran followed his prescribed treatment including abstaining from amphetamine abuse, tracking his blood sugars, abiding by a diabetes diet, and taking insulin.

The Board is also cognizant that the Veteran was noted to have diabetic peripheral neuropathy of the bilateral lower extremities as well as alcoholic peripheral neuropathy on VA examination in August 2011 and August 2012 that affected         the superficial peroneal, saphenous, and sural nerves.  Thus, the Board has also considered whether a separate disability rating should be assigned for that condition.  However, after examining the Veteran, the VA examiners noted that the Veteran's condition was wholly sensory; there was no muscle atrophy, deep tendon reflexes were normal, and there was no motor component noted.  Incomplete paralysis of the superficial peroneal and internal saphenous nerves are assigned noncompensable ratings for mild symptoms.  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8527.
As noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913, any effects of the Veteran's peripheral neuropathy during the period on appeal have been considered as part of the rating for his diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

In sum, the evidence shows that, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a higher 40 percent disability rating at any time during the period on appeal and his diabetic peripheral neuropathy of the lower extremities has been wholly sensory.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for diabetes mellitus.

	C.  Other Considerations

The Board has also considered whether the Veteran's diabetes with peripheral neuropathy and his PTSD present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of either of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to his claim for an increased rating for PTSD, the Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  

With respect to diabetes, the rating criteria specifically describe the Veteran's disability level - diabetes mellitus requiring oral hypoglycemic treatment - and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

In any event, the evidence also does not suggest that the Veteran's diabetes and PTSD has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluations, or that the Veteran has been hospitalized as a result of these conditions.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun, supra.

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 

The Board acknowledges that evidence is still being developed for the Veteran's TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his PTSD and diabetes with peripheral neuropathy, remand is not required.

In reaching the above conclusions the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claims for increased ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a heart condition is denied.

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 20 percent for diabetes is denied.


REMAND

The Board notes that the Veteran reported at his 2011 PTSD examination that he was retired due to his diabetes, and the 2012 VA clinician who examined the Veteran for his peripheral neuropathy did note the Veteran's subjective reports that his peripheral neuropathy made it uncomfortable to sit or stand for a long time which in turn affects his ability to work.  While the Veteran has reported that he earns a living dealing drugs, in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the issue of unemployability has at least been raised such that appropriate VCAA notice and an application form should be provided.

Accordingly, the claim is REMANDED for the following action:

1.  Send the Veteran appropriate notice that advises   him about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask       him to fully complete an Application for Increased Compensation based on Unemployability (VA Form  21-8940).

2.  After the development requested above has been completed to the extent possible, the AOJ should review the record and adjudicate the issue of entitlement to       a TDIU due to his PTSD and diabetes, to include consideration of whether referral on an extraschedular basis is warranted.  If the claim is denied, furnish a supplemental statement of the case and give an appropriate opportunity to respond before the issue       is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


